Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing correction filed October 21, 2022 has been approved.

Specification
The abstract of the disclosure is objected to because “the door” on lines 3-4 is confusing since it is unclear what element of the invention includes the door to which the applicant is referring.  On lines 5-6, “moves along with the lower guide path” is confusing because it is unclear what the applicant is attempting to set forth.  How can the lifter move along with a path?  Is the applicant attempting to set forth that the lifter moves along the lower guide path?  On line 7, “a direction from the door toward the vehicle body” is confusing since it appears that the lifter applies a force from the vehicle body towards the door.  On lines 7-8, “to push the lower guide rail” is confusing since it is unclear in what direction the lower guide rail is pushed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the description of figures 12A, 12B and 12C in paragraph 22 is inadequate since each figure requires a description.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-9, 11, 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “in a longitudinal direction of the vehicle body” on lines 3-4 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What portion of the lower rail is mounted in the longitudinal direction of the vehicle body.  Is the applicant attempting to set forth that the lower rail extends in a longitudinal direction of the body?
Recitations such as “moves along with the lower guide path” on line 10 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the lifter move along with a path?  Is the applicant attempting to set forth that the lifter moves along the lower guide path?
Recitations such as “to apply a force in a direction . . . the lower guide rail” on lines 11-12 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the force be applied from the door to the vehicle body when the spring pushes the lower guide rail away from the vehicle body?  Additionally, it is unclear in what direction the lower guide rail is being pushed.
Recitations such as “a lower-guide roller part” on line 20 of claim 1 render the claims indefinite because it is unclear whether or not lower-guide roller part is the same as or different from the first end set forth on line 10 of claim 1.  Note that it appears that the lower-guide roller part and the first end of the lifter comprise the same structure of the lifter.
Recitations such as “a first end” on line 22 of claim 1 render the claims indefinite because it is unclear whether or not the first end is the same as the second end set forth on line 11 of claim 1.  Note that it appears that the second end and the first end comprise the same structure of the lifter.
	Recitations such as “first” on line 22 of claim 1 render the claims indefinite because the use of the term “first” implies that a second end of the fixed part will be set forth.  However, the applicant has failed to set forth a second end of the fixed part.
Recitations such as “to provide the insert part with elastic movement” on lines 23-24 of claim 1 render the claims indefinite because it is unclear what comprises “elastic” movement.  How does “elastic” movement differ from movement?  It appears that the movement of the insert part relative to the fixed part is the same whether or not there is a spring disposed in the fixed part.
	Recitations such as “a side of the upper portion of the door in a door closure direction” on lines 1-2 of claim 7 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What side of the door is in the door closure direction?  It appears that the side of the door to which the upper-guide roller part is mounted is transverse to the door closure direction.
	Recitations such as “an inner sidewall” on line 2 of claim 9 render the claims indefinite because it is unclear if the inner sidewall is one of the sidewalls set forth on line 3 of claim 8 or is another sidewall in addition to the sidewalls set forth above.
Recitations such as “in a longitudinal direction of the vehicle body” on lines 4-5 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What portion of the lower rail is mounted in the longitudinal direction of the vehicle body.  Is the applicant attempting to set forth that the lower rail extends in a longitudinal direction of the body?
Recitations such as “moves along with the lower guide path” on line 11 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the lifter move along with a path?  Is the applicant attempting to set forth that the lifter moves along the lower guide path?
Recitations such as “to apply a force in a direction . . . the lower guide rail” on lines 12-13 of claim 12 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the force be applied from the door to the vehicle body when the spring pushes the lower guide rail away from the vehicle body?  Additionally, it is unclear in what direction the lower guide rail is being pushed.
Recitations such as “a lower-guide roller part” on line 21 of claim 12 render the claims indefinite because it is unclear whether or not lower-guide roller part is the same as or different from the first end set forth on line 11 of claim 12.  Note that it appears that the lower-guide roller part and the first end of the lifter comprise the same structure of the lifter.
Recitations such as “a first end” on line 23 of claim 12 render the claims indefinite because it is unclear whether or not the first end is the same as the second end set forth on line 12 of claim 12.  Note that it appears that the second end and the first end comprise the same structure of the lifter.
	Recitations such as “first” on line 23 of claim 12 render the claims indefinite because the use of the term “first” implies that a second end of the fixed part will be set forth.  However, the applicant has failed to set forth a second end of the fixed part.
Recitations such as “to provide the insert part with elastic movement” on lines 24-25 of claim 1 render the claims indefinite because it is unclear what comprises “elastic” movement.  How does “elastic” movement differ from movement?  It appears that the movement of the insert part relative to the fixed part is the same whether or not there is a spring disposed in the fixed part.
	Recitations such as “a side of the upper portion of the door in a door closure direction” on lines 1-2 of claim 17 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What side of the door is in the door closure direction?  It appears that the side of the door to which the upper-guide roller part is mounted is transverse to the door closure direction.
	Recitations such as “an inner sidewall” on line 2 of claim 19 render the claims indefinite because it is unclear if the inner sidewall is one of the sidewalls set forth on line 3 of claim 8 or is another sidewall in addition to the sidewalls set forth above.

Allowable Subject Matter
Claims 1, 4, 6-9, 11, 12 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an insert part that is connected to the lower-guide roller part; and a fixed part fixed at a first end thereof to the vehicle body and having an internal space into which the insert part is inserted, with a spring being provided in the internal space to provide the insert part with elastic movement.  See lines 21-24 of claim 1 and lines 22-25 of claim 12.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive because the applicant has failed to present any specific arguments concerning the 35 USC 112 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634